Exhibit 10.24

AMENDMENT

TO

LETTER AGREEMENT

THIS AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is made December 31, 2008,
by and between WABCO Expats Inc. (the “Company”) and Alfred Farha (the
“Executive”).

WHEREAS, the Company and the Executive entered into that certain letter
agreement dated April 25, 2008 (the “Letter Agreement”);

WHEREAS, the Company and the Executive desire to amend the Letter Agreement to
comply with Section 409A of the Internal Revenue Code as provided herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties hereto agree as follows:

 

1. The third paragraph of the Letter Agreement (regarding participation in the
Company’s Annual Incentive Plan) shall be amended to delete “in March” in the
third sentence of such paragraph and to replace it with “no later than
March 15th”.

 

2. The fourth paragraph of the Letter Agreement (regarding participation in the
Company’s Long-Term Incentive Plan) shall be amended by deleting the second
sentence of such paragraph in its entirety and replacing it with the following:

“LTIP performance cycles run three years and are paid no later than March 15th
of the year following the end of the cycle.”

 

3. The ninth paragraph of the Letter Agreement (regarding severance payable in
connection with a change in control) shall be amended by adding the following
sentence at the end of such paragraph:

“All amounts will be paid in the time periods provided in, and otherwise in
accordance with the terms of, the WABCO Change in Control Severance Plan.”

 

4. The tenth paragraph of the Letter Agreement (regarding at-will employment and
the payment of severance) shall be amended to add the following phrase at the
end of the third sentence of such paragraph:

“, which release is not subsequently revoked in accordance with its terms”

 

5. The tenth paragraph of the Letter Agreement shall be further amended to add
the following sentence at the end of such paragraph:

“The severance payment referred to in this paragraph shall be made to you in a
single lump sum payable 60 days after your employment termination.”

 

6. The Letter Agreement shall be amended by adding the following paragraphs
immediately before the penultimate paragraph of the Letter Agreement:

The parties intend that the payments and benefits provided for in this Agreement
to either be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the ‘Code’) or be provided in a manner that complies with Section 409A
of the Code. Notwithstanding anything contained herein to the contrary, all
payments and benefits which are payable upon a termination of employment under
this agreement shall be paid or provided only upon those terminations of
employment that constitute a ‘separation from service’ from WABCO or its
affiliates within the meaning of Section 409A of the Code (determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)).

All reimbursements and other payments made or paid in connection with your
employment hereunder or under any assignment or other policy referred to herein
shall be done in a manner that complies with the requirements of Section 409A of
the Code. If WABCO reimburses you for the amount of any such benefit, such
reimbursement will be made not later than the last day of your taxable year
following the year in which the related expense was incurred (subject to your
providing any required supporting documentation); provided, however, that the
timing for reimbursements of any tax equalization payments shall be as set forth
below. Any reimbursement payments due to you pursuant to this letter shall not
be subject to liquidation or exchange for another benefit and the amount of such
expenses eligible for reimbursement or such benefits that you receive in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of such benefits that you will receive in any other taxable year.



--------------------------------------------------------------------------------

Any amounts payable to you pursuant to any tax equalization agreement (within
the meaning of Treas. Reg. Section 1.409A-1(b)(8)(iii)) shall be made to you not
later than the last day of your second taxable year following the year in which
your U.S. Federal income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates, or, if later, your second taxable year following
the latest such taxable year in which your foreign tax return or payment is
required to be filed or made for the year to which the compensation subject to
the tax equalization payment relates.”

 

7. All other terms of the Letter Agreement shall remain in full force and
effect.

 

8. This instrument, together with the Letter Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof.

*                    *                   
 *                    *                    *

IN WITNESS WHEREOF, the Executive and the Company have caused this Amendment to
be executed as of the day and year first written above.

 

By:

 

/s/ Kevin Tarrant

WABCO EXPATS INC.

/s/ Alfred Farha

Alfred Farha